OPINION                             JUDGMENT ENTRY
{¶ 1} Defendant-appellant William H. Hoffer appeals his sentence rendered by the Ashland County Court of Common Pleas and entered via Judgment Entry-Sentencing on November 18, 2003. The State of Ohio is plaintiff-appellee.
                          STATEMENT OF THE CASE
{¶ 2} Appellant pled guilty to one count breaking and entering and one count of theft. The trial court sentenced appellant to twelve months on each count to be served consecutively.
{¶ 3} The trial court memorialized its sentence via Judgment Entry-Sentencing on November 18, 2003. It is from that entry appellant prosecutes his appeal, assigning as error:
{¶ 4} "I. The imposition of consecutive sentences is against the manifest weight of the evidence and contrary to the law."
{¶ 5} Herein, appellant asserts the trial court failed to make two of the requisite findings for imposition of consecutive sentences as required by R.C. 2929.14(E). First, appellant contends the trial court failed to find consecutive sentences are not disproportionate to the seriousness of the offender's conduct. Second, appellant contends the trial court failed to find consecutive sentences are not disproportionate to the danger the offender poses to the public.
{¶ 6} Appellee concedes the trial court failed to make the requisite findings under R.C. 2929.14(E). Accordingly, we reverse the trial court's sentence and remand this matter for resentencing . See State v. Comer (2003), 99 Ohio St.3d 463.
By: Hoffman, J. Gwin, P.J. and Farmer, J. concur.
For the reason stated in our accompanying Memorandum-Opinion, the judgment of the Ashland County Court of Common Pleas is reversed and the matter remanded to that court for resentencing. Costs assessed to appellee.